 422DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBacardi CorporationandCongreso de Uniones In-dustriales de Puerto Rico.Case 24-CA-481830 September 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONUpon a charge filed 1 July 1983 and amended 17August 1983 by Congreso de Uniones Industrialesde Puerto Rico, the General Counsel of the Na-tional Labor Relations Board issued a complaint on12 August 1983 and an amended complaint on 28June 1984 against the Respondent, Bacardi Corpo-ration, alleging that it had violated Section 8(a)(5)and (1) of the National Labor Relations Act.Copies of the complaint, amended complaint, andnotice of hearing were served on the Respondent,which filed timelyanswersdenying thecommissionof any unfair labor practices.On 4 February 1985 the parties and the GeneralCounsel moved the Board to transfer the instantproceedingto theBoardwithout benefit of a hear-ing before an administrative law judge, and theysubmitted a proposed record consisting of theformal papers and the parties' stipulation of factswith attached exhibits. On 10 May 1985 the Boardissued an order granting the motion, approving thestipulation, and transferring the proceeding to theBoard. The General Counsel and the Respondentfiled briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On the entire record in this case, the Boardmakes the following findings.I.JURISDICTIONThe Respondent is a Delaware corporation withitsprincipal office and place of business and plantat Catano, Puerto Rico, where it is engaged in themanufacture, sale, and distribution of rum and re-lated products. The Respondent, in the course andconduct of its business operations, annually manu-factures, sells, and distributes at its plant productsvalued in excess of $50,000 of which productsvalued in excess of $50,000 were shipped from theplant in interstate commerce directly to points andplaces located outside the Commonwealth ofPuerto Rico. Accordingly, we find that the Re-spondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct and that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA. IssueThe issue presented is whether the Respondentviolated Section 8(a)(5) and(1) of the Act by refus-ing to arbitrate grievances after the expiration ofthe parties'collective-bargaining agreement.B. FactsThe Union was certified as representative of anappropriate unit of the Respondent's employees on10 October 1979. The parties thereafter executed acollective-bargainingagreement that containedgrievance-arbitration provisions and was effectivefrom 1 June 1980 through 31 May 1983. The Unioninformed the Respondent on 11 April 1983 of itsintent to seek modification in the contract and tonegotiatea new one. On 31 May 1983 the Re-spondent notified the Union of the termination ofthe collective-bargainingagreement as of that dateand alsothat dues checkoff would be discontinued.No extension of the contract was agreed to afterthe expiration date. On 16 January 1984 the Unionbegan astrike that lasted until 6 September 1984.The parties signed a new collective-bargainingagreementon 6 September 1984, effective fromthat date until 5 September 1987.About 13 June 1983, 31 October 1983, 13 Janu-ary 1984, and 24 January 1984 the Union requestedthat the Respondent meet to discuss and/or arbi-trategrievances concerning, respectively, the 10June1983disciplinary suspension of employeeBello, the October 1983 refusal to reinstate employ-ee Rodriguez, the 9 January 1984 discharge of em-ployeeBaez, andthe 20 January 1984 discharge ofemployee Alduen. On all four occasions the Re-spondent refused to comply with the Union's re-quest to arbitrate the merits of the grievances onthe ground that the expiration of the collective-bar-gaining agreementrendered the grievance-arbitra-tion clause ineffective.The parties did, however, submit to arbitrationthe threshold question of the arbitrability of theBello suspension.The Respondent indicated that byso doing it did not intend to waive any defense, in-cluding that of nonarbitrability. On 3 May 1984 thearbitrator rendered an award finding thatBello'sgrievance was not arbitrable solely because the col-lective-bargaining agreementwas not in effect atthe time the facts occurred.The parties also initiated an arbitration hearingon Rodriguez' grievance, at which time the Re-spondent raisedits claimof nonarbitrability due tothe contract's expiration. Pursuant to a motion bytheUnion, the arbitrator, on 27 November 1984,"shelved" the case while the parties pursued the ar-286 NLRB No. 36 BACARDI CORP.423bitrability issue before the Board. The Union ini-tially sought to take to arbitration the grievances ofBaez and Alduen, but proceedings were suspendedbefore hearingwhile the arbitrabilityissuewasbefore the Board in this case.During the contractual hiatus, the partiesalso ar-bitrated the grievance of employee Arce. On 17April 1984 the arbitratorissued anaward findingthat the grievance was nonarbitrable both becausethe contract had expired and because the Unionand grievant had specifically waived their right toarbitrate concerning the discipline imposed.C. Contentions of the PartiesThe General Counsel contends that the Respond-ent violated Section 8(a)(5) and (1) of the Act byrepudiating the postcontract operation of the griev-ance-arbitration provisions of the expired collec-tive-bargaining agreement and refusing to submitthe disputed grievances to arbitration on theirmerits.'The General Counsel argues that the arbi-tration clause embodied in the 1980-1983 agree-ment was aterm and condition of employment thatthe Respondent could not change without bargain-ing with the Union. CitingNolde Bros.2andAmeri-can Sink Top Co.,3the General Counsel also con-tends that (1) the disputed grievances are arguablygrounded in the collective-bargaining agreement;and (2) there is no expresslanguage limiting theduration of the arbitration clause to the life of theagreement,nor any other indication in the stipulat-ed record that the parties intended their arbitrationduties to terminate with the collective-bargainingagreement.Finally, theGeneral Counsel arguesthat the Respondent's refusal to waive the expira-tion of the collective-bargainingagreement as a de-fense to these grievances is a de facto refusal to ar-bitrate them.The Respondent contends that it wasat all timeswilling to submit the disputed grievances to arbitra-tion and that it did soregardingthe grievances ofBello andArce, prevailing in each instance in itsargumentthat the postexpiration grievances werenonarbitrable.The Respondent further contendsthat none of the disputed grievances were arbitra-ble because the disciplinary actions and the em-ployees' conduct that resulted in that action, oc-curred after the expiration of the collective-bar-gaining agreementon 31 May 1983, and none ofthe employees' grievances involved rights or bene-fits that accrued or vested during the expired con-tract's term.D. Discussion and ConclusionsInIndiana & Michigan ElectricCo., 284 NLRB53 (1987), the Board recently considered and clari-fied the scope of the duty to arbitrate grievancesaftertheexpirationof a collective-bargainingagreement.We specifically rejected the theory pos-ited here by the General Counsel that there was astatutory duty to adhere to an arbitration proce-dure independent of any contractualcommitmentto do so. We further held, however, that an em-ployer violate Section 8(a)(5) of the Act when itengages inconduct tantamount to a wholesale re-pudiation of a limited postexpiration contractualduty to arbitrate, as that duty is defined inNoldeIn accord with the rationale ofIndiana & Michi-gan,we find that the General Counsel has failed toprove a violation of Section 8(a)(5). Although theRespondent clearly believed that it had no postex-pirationduty to arbitrate, it was willing to test thisbelief with respect to any individual grievance bysubmittingthe question of arbitrability to an arbi-trator.Such conduct can hardly be characterizedas a wholesale repudiation of the postexpiration ar-bitration process, including the presumptive con-tinuingduty to arbitrate grievances "arising underthe contract" within the meaning ofNoldeandIn-diana & Michigan.4The General Counsel essential-ly argues that the Federal statutory policy encour-aging arbitration of disputes precludes a party evenfromassertingcontract expirationas a defenseagainst agrievance in arbitration. On the contrary,Noldeitself clearly established that contract expira-tion can toll the obligation to arbitrate some or allgrievances.We view submission of this thesholdquestion of postexpiration arbitrability to an arbi-trator to be entirely consistent both with the par-ties'contractual commitment to arbitration andwith the statutory policy encouraging arbitration.Basedon the foregoing, we find that the Re-spondent has not violated the Act. Accordingly,we shall dismiss the complaint.CONCLUSIONS OF LAW1.Bacardi Corporation is engaged in commercewithinthe meaningof Section 2(6) and (7) of theAct.2.Congreso de Uniones Industriales de PuertoRico is a labor organization within the meaning ofSection 2(5) of the Act.3.Bacardi Corporation has not violated Section8(a)(5) and(1) of the Act.dRdthh1esponent aceat teThe General Counsel does not contend tunlawfully concerning Arce4Although not dispositive here, we note that the Board inIndiana &"2Nolde Bros Y Bakery Workers Local 358,430 U S 243(1977)arisingMichiganrejected the broad interpretation of the meaningof3 American Sink Top Co,242 NLRB 408 (1979)under" inNoldeandAmerican Sink & Top,supra. 424DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDORDERThe complaint is dismissed.MEMBERJOHANSEN, concurring.I agree,for the following reasons, that Respond-ent did not violate Section 8(a)(5) of the Act by itsactions concerning grievances filed after the expira-tion of the parties' collective-bargaining agreement.At issue here is the Respondent's alleged refusalto arbitrate four grievances filed during a contrac-tual hiatus extending from 31 May 1983 to 6 Sep-tember 1984. The Respondent took the positionthat it need not arbitrate the four grievances be-causethe expiration of the contract rendered thegrievance arbitration clause ineffective.Normally, a consistent refusal to arbitrate postex-pirationgrievances because of contract expirationwould, in my view, establish a wholesale repudi-ation of the postexpiration arbitration obligationand thus constitute a violation of Section 8(a)(5) ofthe Act unlessit isproved that the parties did notintend that arbitration provision to survive contractexpiration.All grievances here involved specific contractrights.As I stated in my concurring and dissentingopinion inIndiana & Michigan Electric Co.,284NLRB 53 (1987), such grievance disputes must bedeemed as being over provisions of the expiredcontract and thus be found to "arise under" the ex-pired contracts within the meaning ofNolde Bros.v.BakeryWorkers Local 358,430 U.S. 243 (1977).Thus, the parties are obligated to arbitrate thesesorts of grievances.Nonetheless, I find no violation here. The Re-spondent's position wasnot,in fact, one of refusingto arbitrate postexpiration grievances. Significantly,the Respondent was willing to submit to an arbitra-tor the threshold issue of the arbitrability of all dis-puted grievances. By so doing, the Respondent metits obligation to arbitrate. Contrary to the GeneralCounsel, the Respondent did not undercut its will-ingness to arbitrate by reserving the right to arguenonarbitrability to the arbitrator. Rather, the Re-spondent placed the resolution of the grievances inthe proper forum-i.e., before the arbitrator.I join my colleaguesin dismissingthe complaint.